Citation Nr: 0005929	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  96-03 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
scoliosis of lumbar spine with spondylosis and 
spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty in the Navy from October 1968 to 
February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1995 rating decision of the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).  
In that decision the RO continued a noncompensable rating for 
scoliosis of the lumbar spine with spondylosis and 
spondylolisthesis from August 1970.  The veteran perfected an 
appeal of the January 1995 decision.

In a February 1997 rating decision, the RO increased the 
veteran's evaluation to 10 percent for scoliosis of lumbar 
spine with spondylosis and spondylolisthesis.  

A personal hearing was scheduled for February 1999.  In a 
statement dated in the same month, the veteran indicated that 
he wished to cancel his hearing if the RO was in receipt of a 
VA medical report dated in January 1999.  The Board notes 
that the identified VA medical report is associated with the 
claims file.  Accordingly, the Board will consider the 
veteran's hearing request to be withdrawn.  38 C.F.R. 
§ 20.704 (1999).  

In May 1999 the Board of Veterans' Appeals (Board) remanded 
the claim for the RO to obtain private medical records and to 
provide the veteran with a VA orthopedic examination.  A 
review of the claims file indicates that the veteran did not 
make any reference to having obtained treatment from a 
private physician by the name of Dr. M.  Although in a 
February 1999 statement in support of the claim, the veteran 
stated that he wanted to obtain a spinal examination from a 
Dr. M within three months.  Thereafter, the veteran was 
afforded a VA examination in September 1999.  There is no 
indication from the veteran that he was ever examined by a 
Dr. M.  The matter was then returned to the Board for 
appellate review.

The Board has concluded that based on a recent December 1999 
statement by the veteran in which he reported that he had no 
additional evidence to furnish and he wanted his appeal 
expedited, the RO has sufficiently developed the veteran's 
claim.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.  

2.  The veteran does not have more than moderate limitation 
of motion of the lumbar spine or demonstrable evidence of 
painful motion reflecting more than moderate disability.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for scoliosis 
of the lumbar spine with spondylosis and spondylolisthesis 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In December 1969 the Medical Evaluation Board (MEB) concluded 
that the veteran was unfit for duty due to a diagnosis of 
bilateral spondylosis and Grade I spondylolisthesis at the 
L5-S1 level.  Consequently, the veteran received a medical 
discharge from service in December 1969.  

A March 1970 VA examination showed a diagnosis of lumbosacral 
spine scoliosis and a history of spondylosis and 
spondylolisthesis of L5-S1, congenital or developmental.  An 
X-ray report revealed right scoliosis of the spine and left 
scoliosis in the lumbar portion of the spine.  The 
intervertebral spaces were well preserved.  

An August 1994 VA Medical Center (VAMC) treatment report 
indicated that the veteran was hospitalized due to a right 
subcortical cerebrovascular accident and he received 
subsequent treatment for a stroke.  

During an April 1996 VA examination, the veteran complained 
that the pain in his lower back had worsened.  The veteran 
also stated that the pain was aggravated by any kind of 
lifting and running.  Examination of the lumbar spine 
revealed scoliosis of the lumbar spine with the apex to the 
left centered at L2.  The veteran had mild pain in that area, 
but most of the pain was located at the lumbosacral junction.  
At the lumbosacral junction, the veteran had intense pain on 
palpation of the spinous processes of L5 and S1.  

On examination of the lower extremities, the veteran had a 
negative neurologic examination.  The veteran was one-half 
inch short in the left leg, he had a negative Lasegue's sign, 
and his straight leg-raising test was to 90 degrees 
bilaterally.  He had approximately 25-30 percent loss of 
motion in the lumbar spine, especially on flexion and 
extension.  On examination for flexion, the veteran could 
only touch his knees with his fingertips.  

An X-ray report of the lumbar spine revealed scoliosis of the 
lumbar spine with the apex at L3 pointing to the left.  The 
amount of angulation was 17 degrees.  Diagnosis was scoliosis 
of the lumbar spine, moderate and spondylosis of the L5 
vertebra with a spondylolisthesis L5 on S1 amounting to Grade 
I.  

During a November 1998 VA examination the veteran had 
complaints of lower back pain.  Upon examination, the veteran 
had flexion to 75 degrees, extension to 20 degrees, and side 
to side bending to 20 degrees each way.  Deep tendon reflexes 
were uniformly symmetrical in the lower extremities, motor 
function was 5/5, and sensory examination was grossly intact.  
An X-ray report revealed a mild scoliotic curve that was 
mildly symptomatic.  

January 1999 MRI (magnetic resonance imaging) findings showed 
that the vertebral bodies were otherwise normal in alignment 
and had normal marrow signal.  At L5-S1, the left L5 nerve 
root foramen was narrowed moderately severely.  There was no 
central spinal stenosis.  Impression was grade one L5 on S1 
spondylolisthesis due to bilateral spondylolysis of L5, 
multi-level degenerative disease of the lumbar spine and 
there was no central canal spinal stenosis seen at any level.  

During a September 1999 VA examination, the veteran 
complained of having intermittent low back pain for several 
years.  He reported having episodes of low back pain 
primarily when engaging in heavy activity.  The veteran also 
reported that he has never had any surgery on his back and he 
has no radicular symptoms.  

Upon physical examination, the veteran walked with a normal 
gait, flexion in the lumbar spine was to 60 degrees, 
extension was to 10 degrees, right and left side bending was 
limited to about 15 to 20 degrees.  The veteran's toe and 
heel walking were within normal limits and his pelvis was 
oblique with the right side thigh.  His neurological 
evaluation revealed physiologic and symmetrical reflexes, 
strength, and sensation.  Internal and external rotation of 
the hips were within normal limits.  Pulses were within 
normal limits, straight leg raising was negative bilaterally, 
and no atrophy was appreciated.  

An X-ray report of the lumbar spine revealed a thoracolumbar 
curve of a moderate degree, bilateral L5 spondylosis with a 
grade I spondylolisthesis, and minimal degenerative changes 
were noted through the lumbar spine.  Impression was 
thoracolumbar scoliosis and low back pain.  

It was also noted that none of the veteran's current back 
related problems were related to his stroke.  There was no 
evidence of any anatomical damage to the low back, no 
evidence of functional loss not typically seen among persons 
with idiopathic scoliosis of the spine, and there was no 
evidence of any muscle spasm with range of motion of the 
spine.  The veteran was able to form normal working movements 
with normal excursion, speed, strength, coordination, and 
endurance.  

The VA examination results also indicated that there was no 
evidence of significant functional loss likely to result from 
a flare-up of the veteran's lumbar spine symptoms.  The 
veteran reported to the VA examiner that he quit working as 
an electrician due to weakness and incoordination on the left 
side of his body which was not related to his back.  In 
addition, there was no evidence of acceleration of the 
disability beyond what one would normally anticipate for an 
individual of this age.  

II. Laws and Regulations 

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected scoliosis of lumbar spine with spondylosis and 
spondylolisthesis.  See Jones v. Brown, 7 Vet. App. 134 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38  U.S.C.A. § 
5107(a) (West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the Rating Schedule, degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5003.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under 38 C.F.R. § 4.71, 
Diagnostic Code 5003 (1999).  

The veteran's low back disability is currently rated under 
Diagnostic Code 5292.  Diagnostic Code 5292 provides a 10 
percent rating for a slight lumbar spine limitation of motion 
and a 20 percent rating for a moderate lumbar spine 
limitation of motion.  A 40 percent rating may be assigned 
for a severe lumbar spine limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (1999).

Under Diagnostic Code 5293, a 10 percent evaluation is 
warranted for intervertebral disc syndrome that is mild, a 20 
percent evaluation is warranted for moderate recurring 
attacks, and a 40 percent evaluation is warranted for 
recurring attacks of severe intervertebral disc syndrome with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

III. Analysis

The Board has reviewed the evidence of record and finds that 
a 20 percent disability rating for the veteran's service 
connected scoliosis of the lumbar spine with spondylosis and 
spondylolisthesis is warranted under Diagnostic Code 5292.  
Under Diagnostic Code 5292, a 20 percent evaluation is 
assignable for limited motion of the lumbar spine, if the 
limitation is "moderate."  

Under Diagnostic Code 5293, a 20 percent evaluation is 
warranted for moderate recurring attacks of intervertebral 
disc syndrome and under Diagnostic Code 5295 a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  

The evidence reveals that the veteran's in-service injury to 
the low back has resulted in a chronic symptomatology 
involving pain, weakness, and impaired range of motion.  A 
recent September 1999 VA examination shows that the veteran 
walked with a normal gait, flexion in the lumbar spine was to 
60 degrees, extension was to 10 degrees, and right and left 
side bending was limited to about 15 to 20 degrees.  The 
veteran's toe and heel walking were within normal limits and 
his pelvis was oblique with the right side thigh.  His 
neurological evaluation revealed physiologic and symmetrical 
reflexes, strength and sensation.  Internal and external 
rotation of the hips were within normal limits.  Pulses were 
within normal limits, straight leg raising was negative 
bilaterally, and no atrophy was appreciated.  An X-ray 
impression was thoracolumbar scoliosis and low back pain.  

The VA examiner noted that none of the veteran's current back 
related problems were related to the stroke he had in August 
1994.  There was no evidence of any anatomical damage to the 
low back, no evidence of functional loss not typically seen 
among persons with idiopathic scoliosis of the spine, and 
there was no evidence of any muscle spasm with range of 
motion of the spine.  In the VA examiner's opinion, the 
veteran was able to perform normal working movements with 
normal excursion, speed, strength, coordination, and 
endurance.  In addition, there was no evidence of significant 
additional functional loss likely to result from a flare-up 
of the veteran's lumbar spine symptoms and there was no 
evidence of acceleration of the disability beyond what one 
would normally anticipate for an individual of this age.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Nevertheless, his limited 
range of motion of the lumbar spine (especially his loss of 
extension and lateral flexion) is nearly moderate and 
approximates the criteria for a 20 percent evaluation under 
Diagnostic Code 5292 as discussed above.  

In accordance with Diagnostic Code 5293, a 20 percent 
evaluation is not warranted because there is no medical 
evidence of moderate recurring attacks for intervertebral 
disc syndrome.  In addition, under Diagnostic Code 5295, a 
higher rating of 20 percent does not apply because there is 
no medical evidence of lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral in the standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  With the exception of pain, the evidence shows that 
there are no other functional limitations resulting from 
scoliosis of the lumbar spine with spondylosis and 
spondylolisthesis.  The Board finds that the functional 
limitations imposed by scoliosis of the lumbar spine with 
spondylosis and spondylolisthesis are appropriately 
compensated by the 20 percent rating that has been assigned 
under Diagnostic Code 5292. 

The Board finds, therefore, that the evidence supports a 20 
percent disability rating for moderate limitation of motion 
of the lumbar spine, and that the preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 20 percent for the disorder.


ORDER

Entitlement to an evaluation of 20 percent for scoliosis of 
lumbar spine with spondylosis and spondylolisthesis is 
granted.  




_____________________________________
THOMAS J. DANNAHER
Member, Board of Veterans' Appeals

 

